United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2683
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Cesar Caransa-Torres,                   *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 21, 2004

                                  Filed: April 23, 2004
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.


       Cesar Caransa-Torres appeals the sentence imposed by the district court* after
Caransa-Torres pleaded guilty to drug charges. On appeal, Caransa-Torres's counsel
filed a brief under Anders v. California, 386 U.S. 738 (1967). Although Caransa-
Torres was granted permission to file a pro se supplemental brief, he has not done so.
Counsel argues the Sentencing Guidelines and statutory minimum terms of


      *
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
imprisonment violate the Separation of Powers Doctrine and the Eighth Amendment.
These arguments fail. See Chapman v. United States, 500 U.S. 453, 467 (1991);
Mistretta v. United States, 488 U.S. 361, 380-84 (1989); United States v. Prior, 107
F.3d 654, 658-60 (8th Cir.), cert. denied, 522 U.S. 824 (1997).

       Having carefully reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues. Thus, we affirm the judgment of the
district court, and we grant counsel’s motion to withdraw.
                        ______________________________




                                        -2-